*568OPINION.
Phillips
: It is apparent from the findings of fact that the Commissioner has charged taxpayer with income which is properly chargeable to the other members of the partnership. The senior members of the partnership had originally contributed capital in the business which had been impaired during the continuance of the previous partnership. One of the conditions of the new partnership was that all profits in excess of salaries should be credited to such senior partners until the original capital invested was restored, and this disposition was made of the profits for 1919.